DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a divisional of application 15/316,724 (published US 2017/0198110) and of application 16/219,260 (published US 2019/0112441), both abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, which depends on claim 1, recites a limitation of flashing off solvent from the wet coating. However, there is a lack of antecedent basis for that limitation since claim 1 is silent with respect to solvent being present in a coating.



Claim Objections
3.  Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “to form” twice. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kostromine et al (WO 2012/049091) in view of Gupta et al (US 6,265,576), Iacovangelo et al (US 2005/0202184), Petrmichl et al (US 5,618,619) and Higuchi et al (US 2012/0263933).
It is noted that while the rejection is made over WO 2012/049091 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,273,213 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,273,213.

5.  Kostromine et al discloses a method for forming coatings on substrates comprising:
A) applying a layer of a coating composition A to the substrate; the coating composition comprises (claim 12):
      a) multifunctional acrylates, such as diacrylate or triacrylate, or urethane acrylates or polyester acrylates  (col. 11, lines 37-65; col. 12, lines 1-5, as to instant claim 11);
      b) a photoinitiator (col. 9, lines 42-65),
      c) a solvent and 
      d) a UV absorber of the following formula (I):


    PNG
    media_image1.png
    518
    346
    media_image1.png
    Greyscale


 Wherein R1, R2, R3 independently of one another represent H, OH, C1-20 alkyl, C4-   
  12-cycloalkyl;
   X represents an optionally substituted linear or branched linker of carbon, oxygen,  
   nitrogen in the chain;
   T represents an acrylate radical –O-(C=O)-CH=CH2 or a methacrylate radical 
     -O-(C=O)-C(CH3)=CH2, and 
Wherein n is an integer of from 2 to 5 (col. 3, lines 15-24).
It is noted that the (meth)acrylate group T of Kostromine et al corresponds to the group P as claimed in instant invention, wherein Kostromine et al discloses n being equal to 2 as well (as to instant claim 12).

B) removing at least part of the solvent (as to instant claim 7), 
C) UV curing the layer obtained in the step B) (col. 13, lines 44-50; col. 21, lines 66-67), and
D) further coating the substrate coated with UV-protective coating of step C) with other coatings (col. 16, lines 32-60), specifically with a plasma layer to improve mechanical properties such as scratch resistance (col. 16, line 61-col. 17, line 7), 
specifically the plasma coating is applied in the absence of oxygen (col. 22, lines 45-53; as to instant claim 5) and also in the presence of oxygen with a flow rate of 0-1 liter/min (0-1000 sccm) (col. 22, lines 53-55, as to instant claims 1-4).

6.  Given the oxygen flow was increased from zero to 1000 sccm, therefore, it would have been obvious to a one of ordinary skill in the art that the substrate was, at least partially, plasma coated at the oxygen flow rate of less than 250 sccm, and at less than 10 sccm, including zero sccm, in initial step, and further subsequently plasma coated under the oxygen flow rate of as high as 1000 sccm, as well (as to instant claims 1 and 5).

7.  The substrate is a polycarbonate, including molded (col. 14, lines 46-48; col. 1, lines 3-5; col. 16, lines 18-31, as to instant claims 8, 15).

8.  Kostromine et al further recites articles comprising the coated substrate (claims 14-16).

9.  Kostromine et al exemplifies the partial group X as follows (col. 4, lines 8-55; col. 5, lines 15-60, corresponding to “X” of instant claims 1 and 5):

    PNG
    media_image2.png
    67
    111
    media_image2.png
    Greyscale


And terminal groups comprising two methacryloyl groups (col. 6, lines 50-65, as to instant claims 1, 5):

    PNG
    media_image3.png
    185
    143
    media_image3.png
    Greyscale

10.  Kostromine et al does not recite the linking group X (i.e. an optionally substituted linear or branched linker of carbon, oxygen, nitrogen in the chain) in the triazine-based UV absorber comprising a group comprising a first hydrocarbon, an urethane group and another second hydrocarbon (X-T-Q) as claimed in instant invention.

11. However, Gupta et al discloses triazine-based UV light absorbers having the following formulas (I) or (III):

    PNG
    media_image4.png
    221
    263
    media_image4.png
    Greyscale
(I)


    PNG
    media_image5.png
    285
    396
    media_image5.png
    Greyscale

Wherein each X is a hydrogen or blocking group; Y and Z are each independently aryl group which maybe substituted  (col. 2, line 45-col. 3, line 55), and

R group of a 4-position –OR group is an amido group or a carbamate group of formula (VI) below, i.e. urethane group as claimed in instant invention (col. 3, lines 56-col. 4, line 10):


    PNG
    media_image6.png
    133
    424
    media_image6.png
    Greyscale


R8 is an hydrocarbylene group; and
further wherein R9 of the carbamate group is a functional hydrocarbyl group (col. 4, lines 20-21), wherein the functional hydrocarbyl includes hydrocarbyl possessing terminal reactive groups including an acryloyl or methacryloyl (col. 5, lines 53-66).

12.  Thus, the triazine UV absorber of Gupta et al comprises the group R of the 4-position –OR group including both a urethane group and terminal (meth)acryloyl group and separated from each other by hydrocarbyl linking group (col. 10, lines 30—47)

13.  The triazine-based UV absorber of Gupta et al comprising carbamate groups is used for stabilizing organic compounds, including (meth)acrylates, polycarbonates, urethane acrylates, in coating applications for multilayer systems (col. 4, lines 45-54; col. 19, lines 15-25; col. 20, lines 47-49; col. 20, lines 58-60; col. 32, lines 50-65).

14.  The specifically exemplified UV absorber is having the following formula A (col. 51, lines 20-35):

    PNG
    media_image7.png
    268
    458
    media_image7.png
    Greyscale
Formula A

Though in the specifically exemplified formula A the group R of the  4-position –OR group  is amido, and not carbamate, in light of the teachings of Gupta et al that both amido group and carbamate groups can equally be used as part of the group R of the a 4-position –OR group (col. 3, lines 58-60), it would have been obvious to a one of ordinart skill in the art to prepare a triazine UV absorber of Formula A having a carbamate/urethane groups as well, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
15.  Since both Gupta et al and Kostromine et al are related to coating compositions and methods for coating plastic substrates with said coating compositions, wherein the coating compositions comprise triazine-based UV absorbing compounds, and thereby belong to the same field of endeavor, wherein Gupta et al discloses the use of triazine-based UV absorbers comprising a combination of urethane-containing linking group  and (meth)acryloyl terminal groups as the R group of the 4-position –OR group, wherein Gupta et al specifically teaches that the use of carbamate-containing triazine-based UV absorbers stabilize the coating materials from degradations (col. 4, lines 45-col. 5, lines 12), therefore, based on the combined teachings of Gupta et al and Kostromine et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the carbamate/(meth)acryloyl-containing triazine-based UV absorber of Gupta et al as the triazine-based UV absorber in the coating composition of Kostromine et al, so to further improve stability of the composition of Kostromine et al, or alternatively to include a carbamate/urethane group in the moiety “X” of the triazine compound of  Kostromine et al  to further improve stability of the composition, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103   is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the length and branching of the hydrocarbyl linking groups linking the urethane moiety, (meth)acryloyl moiety(ies) and the triazine-based cyclic system, so to obtain the final UV absorbing system having the desired number of (meth)acryloyl terminal groups, depending on the desired level of UV protection and the specific end-use of the product. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.  Kostromine et al does not explicitly recite the plasma deposition coating step D) conducted in two steps, i.e. using an oxygen flow rate of equal or greater than 250 sccm in the second step and the plasma coating being conducted in either absence of oxygen, or at an oxygen flow rate of less than 250 sccm or equal or less than or equal to 10 sccm in the first step.

17.  However,
1) Iacovangelo et al discloses a method for plasma coating substrates including polycarbonate ([0020]) using an expanding thermal plasma deposition system (ETP) (Title, Abstract, as to instant claim 6), wherein the coating is conducted in multiple subsequent steps, such as the first layer is deposited with less injected oxygen than the subsequent layers; wherein such multi-layer deposition leads to both good adhesion and abrasion resistance ([0040]). The specifically exemplified oxygen flow in subsequent layers was as high as 1000 sccm ([0046]). The plasma deposition was taking place using two or more plasma sources; specifically deposition took place in two consecutive steps using two different oxygen rates using two plasma sources ([0006], [0045], [0046], as to instant claim 13).
2) Petrmichl et al discloses a method for coating a substrate, including polycarbonate, to make those substrates abrasion wear resistant and highly adherent, by plasma deposition (Abstract, col. 11, lines 7-10), wherein the plasma coating was conducted without oxygen, at 10 sccm oxygen flow rate, 30 sccm and 50 sccm oxygen flow rate (col. 14, lines 63-67, Table 1), wherein Petrmichl et al explicitly shows that with increase of oxygen flow the hardness of the coating is increasing as well (Table 1; col. 17, lines 5-8), and by using said method it is possible to produce hard, abrasion resistant coatings which are under tensile stress or nearly stress-free (col. 17, lines 7-10).

18.  Since the multi-step plasma layer coating of substrates, including the use of less oxygen flow in the first step than in the subsequent steps, provides advantages in producing the coatings having a good balance of both adhesion, hardness and abrasion resistance, as shown by Iacovangelo et al and Petrmichl et al , therefore, it would have been obvious to a one of ordinary skill in the art to conduct the plasma coating step D) in the process of Kostromine et al in multiple steps, i.e. following the first plasma coating in the absence of oxygen or in the presence of oxygen under flow rate of as low as 10 sccm, to perform further plasma coatings using higher oxygen flow rates, such as  high as 1000 sccm, so to produce the coatings having both good adhesion, hardness and abrasion resistance, as taught by Iacovangelo et al and Petrmichl et al, as well, thereby arriving at the present invention.
It would have been further obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific oxygen flow rate in the first step and in the second step of plasma coating, so to produce the final plasma coatings having desired combination of abrasion resistance, hardness and haze, as taught by Petrmichl et al  (Table 1), as well, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19. Kostromine et al in view of Gupta et al, Iacovangelo et al and Petrmichl et al do not recite the laminate produced by said method having the adhesion test and abrasion resistance and plasma layer having a thickness of 2.5-4.0 micron.

20. However, Higuchi et al discloses an organic resin laminate comprising (Abstract):
A) an organic resin substrate, specifically polycarbonate ([0039]);
B) a primer coating of an acrylic resin including UV absorbing groups ([0042], [0055]) and copolymers comprising (meth)acrylic functional alkoxysilanes ([0052]-[0053], [0044], [0048]); and
C) an outermost coating layer deposited using plasma ETP deposition ([0016]) with or without oxidizing gas ([0193]) comprising an inner sub-layer and an outer sub-layer; the total thickness of the outermost plasma layer is 2.5-4.5 micron ([0193]-[0196], Table 3, as to instant claims 1, 5, 15),
wherein the laminate is characterized by high mar resistance, specifically having a delta haze value in the Taber abrasion test of less than 2.0% ([0197], as to instant claims 1, 5, 10) and an index of adhesion of at least 97% ([0198], as to instant claim 9).

21. Since all of Higuchi et al and Kostromine et al in view of Gupta et al, Iacovangelo et al and Petrmichl et al are related to multilayer systems comprising a polymeric, such as a polycarbonate, substrate, a UV-shielding acrylic-based primer layer and further plasma-deposited two-layer outer coating, and thereby belong to the same field of endeavor, wherein Higuchi et al explicitly recites the use of a plasma-generated outer layer comprising two sub-layers having total thickness of 2.5-4.5 micron, creating laminates having excellent mar resistance and index of adhesion, therefore, based on the combined teachings of Higuchi et al and Kostromine et al in view of Gupta et al, Iacovangelo et al and Petrmichl et al, it would have been obvious to a one of ordinary skill in the art to deposit the plasma layers in the method of Kostromine et al in view of Gupta et al, Iacovangelo et al and Petrmichl et al according to the teachings of Higuchi et al, so to produce the multilayer system of Kostromine et al in view of Gupta et al, Iacovangelo et al and Petrmichl et al having not only excellent UV protection, but excellent mar resistance and adhesion properties as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103   is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

22.  Since the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al is substantially the same as that claimed in instant invention, therefore, the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al will intrinsically and necessarily lead to, or would be reasonably expected to lead to producing the laminate comprising the properties, including abrasion resistance and an adhesion test determined according to the conditions as claimed in instant invention, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 1, 5, 9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23.  Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kostromine et al (WO 2012/049091) in view of Gupta et al (US 6,265,576), Iacovangelo et al (US 2005/0202184), Petrmichl et al (US 5,618,619) and Higuchi et al (US 2012/0263933), in further view of Kita et al (US 8,404,349).
It is noted that while the rejection is made over WO 2012/049091 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,273,213 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,273,213.

24.  The discussion with respect to Kostromine et al (WO 2012/049091) in view of Gupta et al (US 6,265,576), Iacovangelo et al (US 2005/0202184), Petrmichl et al (US 5,618,619) and Higuchi et al (US 2012/0263933), set forth in paragraphs 4-22 above, is incorporated here by reference.

25. Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al do not explicitly recite the UV absorber comprising both urethane and (meth)acryloyl groups attached to triazine-based cyclic structure.

26.  However, Kita et al discloses a polymer comprising the triazine-based UV absorber residue units of formula B below having a urethane bond, and further a hydrolysate or condensate products of  alkoxysilane such as methacryloxypropyltrimethoxysilane (col. 18, lines 5-30, 47-51; col. 3, lines 56-48, as to instant claim 11) used in coating compositions for coating substrates to thereby provide laminates having excellent weatherability and abrasion resistance (Abstract), wherein Kita et al teaches that the urethane bond present in the structure of formula B below provides laminates having high adhesion, especially in high-temperature environment (col. 2, lines 55-60).


    PNG
    media_image9.png
    264
    302
    media_image9.png
    Greyscale
Formula B
Wherein R11 is an alkylene group of 2-6 carbon atoms and R15 is an alkyl group having 1-18 carbon atoms (col. 8, lines 5-40).

27.  Since all of Kita et al and Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al are related to coating compositions and methods for coating plastic substrates with said coating compositions to improve weatherability, abrasion resistance and adhesion of the plastic substrates, wherein the coating compositions comprise triazine-based compounds, and thereby belong to the same field of endeavor, wherein Kita et al disclose the similar triazine-based structures as that of Kostromine et al  but having first hydrocarbon/urethane/second hydrocarbon/(meth)acryloyl linking groups, wherein Kita et al specifically teaches that the presence of the urethane bond in the linking group provides laminates having high adhesion especially in high temperature environments, therefore, based on the combined teachings of Kita et al and Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, the first hydrocarbon/urethane/second hydrocarbon/(meth)acryloyl group, as taught by Kita et al, as the group R in 4-position -OR in the UV absorber of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al, so to further improve adhesion of the laminates produced by the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al and Higuchi et al, as well, and since it would have been obvious to choose material based on its suitability, especially since the combination of the first hydrocarbon/urethane/second hydrocarbon linking group and (meth)acryloyl end group is taught in the prior art as shown by Kita et al, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

28.  Since the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al, Higuchi et al and Kita et al is substantially the same as that claimed in instant invention, therefore, the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al, Higuchi et al and Kita et al will intrinsically and necessarily lead to, or would be reasonably expected to lead to producing the laminate comprising the properties, including abrasion resistance and an adhesion test determined according to the conditions as claimed in instant invention, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention (as to instant claims 1, 5, 9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the selection of the specific length and branching of the first and the second hydrocarbon residues of the first hydrocarbon/urethane/second hydrocarbon-chain linking group X of the UV absorber used in the method of Kostromine et al in view of Gupta et al, Iacovangelo et al, Petrmichl et al, Higuchi et al and  Kita et al, including choosing/selecting  the linking group having the structure similar to the linking group in the structure IV below as shown by Kita et al (col. 8, lines 10-40) and structures shown in col. 5-9 of Kostromine et al, i.e. having the branched alkylene interrupted by oxygen as the first hydrocarbon residue (corresponding to X of instant claims), and linear or branched alkylene as the second hydrocarbon residue R11 as shown below (corresponding to Q of instant claims), and also possible interruption of the first hydrocarbon chain with oxygen atom, as well, so that by using said method to produce the laminate comprising the UV absorber having the structure as claimed in instant claims 44 and 45, thereby arriving at the present invention:

	
    PNG
    media_image9.png
    264
    302
    media_image9.png
    Greyscale
Structure IV

Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103   is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764